TABLE OF CONTENTS 6 Introduction 8 Five years key figures 9 2008 highlights 10 Outlook for 2009 16 Tanker Division 20 Tanker Division – Supply and demand 22 Bulk Division 24 Bulk Division – Supply and demand 26 Human Resources 28 TORM’s Strategy 2008-2010 30 CSR – Corporate Social Responsibility 34 Managing risk and exposure 42 Corporate governance 48 Shareholder relations 54 Financial review 59 Consolidated income statement 60 Consolidated balance sheet 62 Consolidated statement of changes in equity 63 Consolidated cash flow statement 64 Notes 96 Board of Directors and Management 100 Management’s and auditors’ report 102 Parent company 109 Glossary 110 Fleet overview 111 Newbuildings BASIC INFORMATION Name and address: A/S Dampskibsselskabet TORM • Tuborg Havnevej 18 • DK-2900 Hellerup •
